Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in A.NE received on 08/02/2022.

Claim Rejections - 35 USC § 112
3.       In view of Applicant’s argument [Remarks] and amendments filed 08/02/2022, claim rejection(s) with respect to 35 USC 112(b) have been fully considered and the rejection of claims 1-4 and 6-14 under 35 U.S.C. 112(b) is withdrawn.

Examiner’s Statement of Reasons for Allowance
4.       Claims 1-4, 6-10 and 12-14 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched, cited and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“transmit the converted second PDL data to the server system with information related to conversion of the second PDL data, wherein the server system does not convert the second PDL data in accordance with the information; and
transmit print data to the server system without converting the transmitted print data to the second PDL data, wherein the information is not transmitted to the server system even if the print data is transmitted to the server system.”

The cited prior art reference of Ando (US PG. Pub. 2017/0220304 A1) not relied upon but considered pertinent teaches in Fig. 15, Sect. [0120]-[0121], When it is determined that there is no attribute information corresponding to the PDL type “first PDL” at step S30 (“No” at step S30), the PDL determining unit 1210 moves the process to step S32. At step S32, the PDL determining unit 1210 determines whether at least one of the pieces of attribute information in the search result corresponds to the PDL type “second PDL” with the next highest priority order after the PDL type “first PDL”…When it is determined that there is attribute information corresponding to the PDL type “second PDL” (“Yes” at step S32), the PDL determining unit 1210 moves the process to step S33. At step S33, based on the determination result at step S32, the PDL determining unit 1210 selects the driver program corresponding to the attribute information that is associated with the PDL type “second PDL”, among the pieces of attribute information in the search result, as the driver program to be installed. The PDL determining unit 1210 then transmits the attribute information of the selected driver program to the control unit 100 as the search result (step S118 in FIG. 10). The PDL determining unit 1210 then finishes the series of processes illustrated in the flowchart of FIG. 15

	In particular, the closest applied reference of Ando fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, no other prior art reference was found which remedy the deficiencies required by independent claim 1 as follows:
	“transmit the converted second PDL data to the server system with information related to conversion of the second PDL data, wherein the server system does not convert the second PDL data in accordance with the information; and
transmit print data to the server system without converting the transmitted print data to the second PDL data, wherein the information is not transmitted to the server system even if the print data is transmitted to the server system.”, since Ando and searched prior art(s) failed to teach when PDL data undergoes a conversion process and is transmitted to a server system with associated conversion information, print data can be transmitted to the server system without being converted as suggested by independent claim 1. 
	
6.	Therefore, whether taken individually or in combination thereof, the limitation(s) of independent claim 1, were not found in any prior art searched, cited and/or of record to include the cited prior art of  Ando, as required by independent claim 1.

7.	Independent claim 12 is essentially the same as Independent Claim 1 and refers to “a control method” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

Regarding Independent Claim 8, the prior art(s) searched, cited and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 8 as follows: 

“receive second PDL data from the information processing apparatus with information related to conversion of the second PDL data, wherein the server system does not convert the received second PDL data in accordance with the received information;”

The cited prior art reference of Ando (US PG. Pub. 2017/0220304 A1) not relied upon but considered pertinent teaches in Fig. 15, Sect. [0120]-[0121], When it is determined that there is no attribute information corresponding to the PDL type “first PDL” at step S30 (“No” at step S30), the PDL determining unit 1210 moves the process to step S32. At step S32, the PDL determining unit 1210 determines whether at least one of the pieces of attribute information in the search result corresponds to the PDL type “second PDL” with the next highest priority order after the PDL type “first PDL”…When it is determined that there is attribute information corresponding to the PDL type “second PDL” (“Yes” at step S32), the PDL determining unit 1210 moves the process to step S33. At step S33, based on the determination result at step S32, the PDL determining unit 1210 selects the driver program corresponding to the attribute information that is associated with the PDL type “second PDL”, among the pieces of attribute information in the search result, as the driver program to be installed. The PDL determining unit 1210 then transmits the attribute information of the selected driver program to the control unit 100 as the search result (step S118 in FIG. 10). The PDL determining unit 1210 then finishes the series of processes illustrated in the flowchart of FIG. 15

	In particular, the closest applied reference of Ando fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 8. Additionally, no other prior art reference was found which remedy the deficiencies required by independent claim 8 as follows:
“receive second PDL data from the information processing apparatus with information related to conversion of the second PDL data, wherein the server system does not convert the received second PDL data in accordance with the received information;” since Ando and searched prior art(s) failed to teach though information related to a conversion process is received for a second PDL data the server system is not required to process the conversion of the second PDL data as suggested by independent claim 8. 

8.	It follows that dependent claims 2-4, 6-7, 9-10 and 12-14 are inherently allowable for their respective dependency on allowable base claims 1, 8 and 12 as follows:

Regarding dependent Claim 2, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	“the information processing apparatus according to claim 1, wherein the first PDL data is data to which a print setting value supported by the server system is applied and another print setting value not supported by the server system is not applied.”

Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“the information processing apparatus according to claim 2, wherein the second PDL data is data to which said another print setting value is applied.” 

Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“information processing apparatus according to claim 2, wherein the controller is further configured to:
receive a first user instruction for transmitting the print data to the server system; and
receive a second user instruction for transmitting the second PDL data to the server system.”

	Regarding dependent Claim 6, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information processing apparatus according to claim 1, wherein the information includes a command of an application programming interface that causes the sever system to transmit the second PDL data that has been received from the information processing apparatus to the printing apparatus without converting the second PDL data.”

	Regarding dependent Claim 7, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information processing apparatus according to claim 6, wherein the print data is transmitted to the server system based on a predetermined protocol.”

	Regarding dependent Claim 9, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the server system according to claim 8, wherein the  first PDL data is data to which a print setting value supported by the server system is applied and another print setting value not supported by the server system is not applied and the second PDL data is data to which said another print setting value is applied.”

	Regarding dependent Claim 10, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the server system according to claim 8, wherein the controller is further configured to:
receive the print data in accordance with a predetermined protocol; and
receive the second PDL data by using an application programming interface (API), wherein the information includes a command of the API that causes the server system to transmit the second PDL data that has been received from the information processing apparatus to the printing apparatus without converting the second PDL data.”

	Regarding dependent Claim 13, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information processing apparatus according to claim 4, wherein the first user instruction is received via a first print setting screen provided by an operating system of the information processing apparatus and the second  user instruction is received via a second print setting screen provided by a print setting application installed on the information processing apparatus.”

	Regarding dependent Claim 14, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information processing apparatus according to claim 1, wherein the data transmitted with the second PDL is data indicating that the server system does not convert the transmitted second PDL data.”

9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677